HEMAR, ROoUSSO & HEALD, LLP

ST COCO Oo NT DRO AR Se WD HH

15910 VENTURA BOULEVARD, 12TH FLOOR
ENCINO, CA 91436
(818) 501-3800
DB BR NR ND RR Det
~~ an A > Qo bo home CS © oO ~ Dn mn & ww i) aa

i)
CO

J. Alexandra Rhim (Admitted Pro Hac Vice)

Christopher D. Crowell (Admitted Pro Hac Vice)

HEMAR, ROUSSO & HEALD, LLP

15910 Ventura Boulevard, 12th Floor

Encino, California 91436

Telephone: (818) 501-3800

Facsimile: (818) 501-2985

E-mail: arhim@hrhlaw.com
ccrowell@hrhlaw.com

Susan S. Ford (OSB 842203)

Thomas W. Stilley (OSB 883167)

SUSSMAN SHANK LLP

1000 SW Broadway, Suite 1400

Portland, Oregon 97205

Telephone: (503) 227-1111

Facsimile: (503) 248-0130

E-mail: sford@sussmanshank.com
tstilley@sussmanshank.com

Attorneys for Secured Creditor
CELTIC CAPITAL CORPORATION

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF OREGON

In re

4 HIM FOOD GROUP, LLC, an OREGON
CORPORATION dba COSMOS CREATIONS,

 

 

Case No. 19-62049-tmr1 1

SECURED CREDITOR CELTIC CAPITAL
CORPORATION’S LIMITED OPPOSITION
TO DEBTOR’S MOTION FOR ORDERS (1)
AUTHORIZING AND SCHEDULING AN
AUCTION FOR THE SALE OF
SUBSTANTIALLY ALL ASSETS OF THE
DEBTOR FREE AND CLEAR OF LIENS
AND OTHER INTERESTS, (2) APPROVING
SALE PROCEDURES, (3) APPROVING
PROCEDURES FOR ASSUMPTION AND
ASSIGNMENT OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES,
(4) APPROVING PURCHASE AGREEMENT
OR SUBSEQUENT OVERBID, (5)
SCHEDULING A HEARING TO CONSIDER
APPROVAL OF THE SALE, (6)
ESTABLISHING THE FORM AND

MANNER OF NOTICES RELATING
THERETO, AND (7) REQUESTING WAIVER
OF THE STAY UNDER BANKRUPTCY
RULE 6004(F) AND 6006(D)

 

 

 

Case 19-62049-tmr11 Doc 60 _ Filed 09/03/19

 
o & HEALD, LLP

ss

TIEMAR, ROU

Oo Ce SY BO HO Se YH Be

45910 VENTURA BOULEVARD, 12TH FLOOR
ENCINO, CA 91436
(818) 501-3800
RQ rh RQ bo ho hQ to bo — a pret ee — — ey _— — ee
~l D wa & Oo N vm > SO oO ~ a in — ios) i) — oS

hw
oo

INTRODUCTION

Celtic Capital Corporation (“Celtic”), while reserving all rights, at present opposes the
Debtor’s Sale Motion only insofar as it does not provide for Celtic to be paid on the sale closing date
directly from the sale proceeds. Celtic holds the senior lien on Debtor’s equipment! and a blanket lien
on Debtor’s other personal property potentially junior in priority only to the lien of stalking horse
Dominguez Family Enterprises, Inc. (“Dominguez”). Celtic’s liens are perfected and unavoidable and
secure a claim in an amount not less than $1,088,279.11 as of Debtor’s bankruptcy petition date
(“Petition Date”). Any post-closing delay in paying Celtic would not be in the best interests of the
estate and its creditors as it would only result in the accrual of additional post-petition interest on
Celtic’s claim.

STATEMENT OF RELEVANT FACTS
A. Celtic’s Secured Claim

Celtic filed its Proof of Claim on July 29, 2019, and filed an amended Proof of Claim on
August 19, 2019, in each case describing the basis for Celtic’s secured claim and the amount of the
claim as of the Petition Date. (See Claims Dkt. No. 17.)

In summary, Celtic’s claim arises from a loan to Debtor in the original principal amount of
$1,115,583.35 (“Term Loan”). The Term Loan is secured by a security interest in substantially all of
Debtor’s present and future personal property, and all proceeds thereof, including without limitation
Debtor’s accounts, inventory, and equipment (“Collateral”). Celtic perfected its security interest in the
Collateral by filing a UCC Financing Statement with the Oregon Secretary of State on August 29,
2018. Around that time, Celtic entered into Lien Subordination Agreements with 2 Loris, LLC, and
Columbia State Bank, whereby these creditors agreed to subordinate their interest in the Collateral to
Celtic’s interest therein.

Celtic and Dominguez subsequently entered into a Mutual Lien Subordination Agreement
dated March 22, 2019, whereby (a) Dominguez agreed to subordinate its security interest in the Celtic

First-Priority Collateral (defined to include Debtor’s present and future equipment and all proceeds

 

' Celtic’s senior priority security interest extends to equipment and related assets as set forth in that
certain Mutual Lien Subordination Agreement dated March 22, 2019.

!

 

 

 

Case 19-62049-tmr11 Doc 60 _ Filed 09/03/19

 
1
2
3
4
5
6
7
8
9
O 10
“e
AS
ce 612
ae
Foie 13
ww sb8
o2gel4
wees
5 eu 15
~ i
S16
ok:
= 47
tw
= 18
19
20
21
22
23
24
25
26
27
28

thereof) to Celtic’s security interest therein, and (b) Celtic agreed to subordinate its security interest in
the Dominguez First-Priority Collateral (defined to include substantially all Debtor’s personal property
other than the Celtic First-Priority Collateral) to Dominguez’ security interest therein.

As of the Petition Date, Debtor owed Celtic not less than $1,088,279.11 on the Term Loan,
including a $1,076,544.50 principal balance, $11,184.61 in unpaid interest for June 2019 accrued at
the contract interest rate, and $550.00 in legal fees.

B, The Adequate Protection Order

On August 1, 2019, the Court entered its Order Authorizing Use of Cash Collateral and
Granting Adequate Protection, whereby the Court granted Celtic (and other putative secured creditors)
replacement liens on Debtor’s post-petition assets (other than surcharge and avoidance rights) of the
same nature and kind, and with the same priority, as the prepetition liens. (Dkt. No. 40.) As further
adequate protection, the Court ordered Debtor to make $15,000 payments to Celtic on August 15,
September 16, and October 15, 2019. (Id.)

C. The Sale Motion

The Sale Motion, filed August 19, 2019, contemplates a free-and-clear sale of substantially all
of Debtor’s assets to Dominguez for $9,000,000 cash (with $1,000,000 allocated to Debtor’s
equipment and $8,000,000 allocated to Debtor’s real property) plus (i) assumption of Assumed
Liabilities (as defined therein); and (ii) a credit in the amount of Dominguez’ secured claim against the
book value of Debtor’s inventory and current accounts receivable, all subject to overbid and as set
forth in more detail therein. (Dkt. No. 48.) Notwithstanding Celtic’s receipt of adequate protection
payments, it appears the cash proceeds allocated for equipment will be insufficient to fully satisfy the
amount of Celtic’s secured claim.

ARGUMENT

Unless Celtic (and all other lienholders) are paid in full from the sale, Debtor may sell its assets
only with Celtic’s consent. See 11 U.S.C. § 363(f).

Celtic, while reserving the right to offer further opposition to Debtor’s contemplated asset sale
depending on future developments, at present opposes the Sale Motion only insofar as it does not

provide for Celtic to be paid on the sale closing date directly from the sale proceeds. At minimum,

2

 

 

 

Case 19-62049-tmr11 Doc 60 _ Filed 09/03/19

 
Oo Co SYD NH Wn FSP W LY

LIP
ENCINO, CA 91436
(818) 501-3800
— —_— pnd — — — pened
ON Wn - Qu bo — [)

45910 VENTURA BOULEVARD, 12TH FLOOR

TEMAR, RoUSSO & HEALD,
NM HR NY BY KH we eH me
~~ ON Ga oo we) No — oS SO Ce ~]

th
Ce

Celtic should be paid all sale proceeds attributable to Debtor’s equipment (and such other related
assets), presently in the amount of $1,000,000.

Celtic’s Proof of Claim was filed more than five weeks ago and sets forth in detail the basis for
Celtic’s secured claim. No party in interest has filed an objection to Celtic’s claim, which is therefore
at present deemed allowed pursuant to 11 U.SC. § 502(a). By the time of any hearing on the Sale
Motion, all parties in interest (including Debtor, the Creditors’ Committee, and putative secured
creditors) will have had ample opportunity to evaluate the merits of Celtic’s claim. There is therefore
no reason to delay paying Celtic when the sale closes. Any delay would only result in the accrual of
additional post-petition interest on Celtic’s claim, pursuant to 11 U.S.C. § 506(b), to the detriment of
other creditors and the bankruptcy estate.

CONCLUSION

For the foregoing reasons, Celtic requests that the Court grant the Sale Motion, if at all, only

with the modifications requested herein.

DATED: September 3, 2019 HEMAR, ROUSSO & HEALD, LLP

BY:  /s/ Christopher D. Crowell
J. Alexandra Rhim
Christopher D. Crowell
Attorneys for Secured Creditor
CELTIC CAPITAL CORPORATION

 

3

 

 

 

Case 19-62049-tmr11 Doc 60 _ Filed 09/03/19

 
—_—

2
3
4
5
6
7
8
9
a 10
i
me i
z= 12
ae
= 69913
webs
0828
ogee )
“= 16
~~ S
s° O17
= 18
19
20
21
22
23
24
25
26
27
28

CERTIFICATE OF SERVICE

Tam employed in the County of Los Angeles, State of California; | am over the age of 18
years and am not a party to the within action or proceeding. | am employed by the law firm of Hemar,
Rousso & Heald, LLP, located at 15910 Ventura Blvd., 12" Floor, Encino, CA 91436, Telephone:
(818) 501-3800.

I certify that on September 3, 2019, I have caused this SECURED CELTIC CAPITAL
CORPORATION’S LIMITED OPPOSITION TO DEBTOR’S MOTION FOR ORDERS (1)
AUTHORIZING AND SCHEDULING AN AUCTION FOR THE SALE OF
SUBSTANTIALLY ALL ASSETS OF THE DEBTOR FREE AND CLEAR OF LIENS AND
OTHER INTERESTS, (2) APPROVING SALE PROCEDURES, (3) APPROVING
PROCEDURES FOR ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
AND UNEXPIRED LEASES, (4) APPROVING PURCHASE AGREEMENT OR
SUBSEQUENT OVERBID, (5) SCHEDULING A HEARING TO CONSIDER APPROVAL OF
THE SALE, (6) ESTABLISHING THE FORM AND MANNER OF NOTICES RELATING
THERETO, AND (7) REQUESTING WAIVER OF THE STAY UNDER BANKRUPTCY
RULE 6004(F) AND 6006(D) to be served on interested parties requesting notice through the Court’s
CM/ECF system in the form and manner required by LBR 5005-4(d), on the following parties as
indicated below:

SEE ATTACHED NEF SERVICE LIST

XX_ (Federal) I declare under penalty of perjury under the laws of the United States of America that
Tam employed in the office of a member of the bar of this court at whose direction the service
was made.

Executed on September 3, 2019, at Encino, California. / f

 

 

pow

o
é
a

 

 

 

Case 19-62049-tmrit® BSé 60?" FifedG9/03/19

 
—

CSC Oo fF AN DWN EH Fe YH BN

eee
Lo BR

(818) 501-3800

be
&

ENCINO, CA 91436

—
a

15910 VENTURA BOULEVARD, 12TH FLOOR

HEMAR, ROUSSO @ HEALD, LLP
NN NY NY NY NY NY — HH HK
DN in = Go bo _ > OQ CO ~ nN

Ve)
~

COURT NEF SERVICE LIST

DONALD J CHURNSIDE = don@oregonlegalteam.com, judy@oregonlegalteam.com
CHRISTOPHER D CROWELL | ccrowell@hrhlaw.com

SUSAN S FORD © susanf@sussmanshank.com, jhume@sussmanshank.com,
ecf.susan.ford@sussmanshank.com,; susan-ford-1058@ecf.pacerpro.com

NICHOLAS J HENDERSON _ nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
hendersonnr8657 | @notify.bestcase.com

JUSTIN D LEONARD — jleonard@LLG-LLC.com, justin-leonard-leonard-law-group-llc-
5265@ecf.pacerpro.com

LANCE A LeFEVER _ llefever@thorp-purdy.com, lgibson@thorp-purdy.com

J. ALEXANDRA RHIM = arhim@hrhlaw.com

MARGOT D SEITZ  mseitz@fwwlaw.com, kmuir@fwwlaw.com

TIMOTHY A SOLOMON J tsolomon@llg-Ilc.com, justin-leonard-leonard-law-group-llc-
5265@ecf.pacerpro.com

THOMAS W STILLEY = tom@sussmanshank.com, jhume@sussmanshank.com,
ecf.thomas.stilley@sussmanshank.com; thomas-stilley-7866@ecf.pacerpro.com

US Trustee, Eugene USTPRegion!8.EG.ECF@usdoj.gov

2

 

No
Ce

 

 

CERTIFICATE OF SERVICE

Case 19-62049-tmr11 Doc 60 _ Filed 09/03/19

 
